— Appeal by the defendant from a *478judgment of the Supreme Court, Queens County (Kellam, J.), rendered July 19, 1983, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s prior felony conviction, based upon a plea of guilty, was properly obtained and properly constituted a predicate felony for the purpose of sentencing the defendant as a second felony offender in this case (see, People v Harris, 61 NY2d 9). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.